DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This action is a final rejection
Claims 1, and 4-10 are pending
Claims 2-3 were cancelled
Claims 1, 4-8 and 10 were amended
Claims 1, and 4-10 are rejected under 35 USC § 101
Claims 1, and 4-10 are rejected under 35 USC § 103


Priority
Acknowledgement is made of Applicant’s claim for a foreign priority date of 4-19-2018 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10-9-2020 and 12-29-2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1, and 4-10] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1, and 4-10, the claims recite an abstract idea of correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product. 
Independent Claims 1 and 10 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1 and 10 recite a method and apparatus to set a correlation between an insurance risk and information indicating a physical strength and cognitive function. 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “set a correlation 5between an insurance risk and information indicating a physical strength and cognitive function“; “calculate an insurance risk of the user based on the information indicating the physical strength and cognitive function of the user and the correlation”; “a prediction result of the information indicating the physical strength and cognitive function of the user”; “wherein a trained prediction model takes at least a current physical strength and cognitive function information of the user, history of the physical strength and cognitive function information, history of a result of implemented physical strength and cognitive training, and basic information as input and outputs the prediction result”; “wherein the physical strength and cognitive function information is weighted more heavily as the user gets older relative to the other inputs”; and “update the prediction model based on a difference between the predicted physical strength and cognitive function information and the acquired physical strength and cognitive function information of the user, thereby improving a prediction accuracy” belongs to the grouping of mental processes under concepts performed in the human mind  including observation and evaluation as it recites “correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product”. Alternatively it belongs to the grouping of certain methods of organizing human activity under fundamental economic principles or practices including insurance as it recites “correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product”. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO). Claim 1 recites: “circuitry 
In addition Claims 1 and 10 recite: “acquire information indicating the physical strength and cognitive function of a user”; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO. As discussed previously with respect to Step 2A Prong Two, Claim 1 recites: “circuitry 
In addition Claims 1 and 10 recite: “acquire information indicating the physical strength and cognitive function of a user”; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data”; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.

Claims 4-9, dependent on claim 1; are rejected under 35 U.S.C 101 based on similar rationale as claim 1. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.

Claim 4 dependent on claim [[3]] 1  merely adds to the abstract idea of claim 1.  By reciting “calculates the insurance risk of the user based on  by calculating the 20insurance risk of the user based on prediction results of the information regarding the physical strength and cognitive function of the user after implementing the assumption of training to improve the physical strength and cognitive function without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 4 merely adds to the abstract idea of claim 1.  By reciting “calculates the insurance risk of the user based on  by calculating the 20insurance risk of the user based on prediction results of the information regarding the physical strength and cognitive function of the user if the assumption of training to improve the physical strength and cognitive function is not implemented without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1 merely adds to the abstract idea of claim [[2]] 1 .  By reciting “calculates the 15insurance risk of the user based on  by calculating the 20insurance risk of the user based on the history of the information indicating the physical strength and cognitive function of the user without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 7 dependent on claim 1 merely adds to the abstract idea of claim [[2]] 1 .  By reciting “calculates the insurance risk of the user based on  by calculating the 20insurance risk of the user based on the history of the result of training implemented by the user for improvement of the physical strength and cognitive function without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 8 dependent on claim 1 merely adds to the abstract idea of claim [[2]] 1 .  By reciting “generate information for instructing the user to implement the training for improvement of the physical 30strength and cognitive function, based on  by generating information for instructing the user to implement the training to improve the physical 30strength and cognitive function, based on information indicating the physical strength and48 cognitive function of the user without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 9 dependent on claim 1 merely adds to the abstract idea of claim 1.  By reciting “a type of the information indicating the 5physical strength and cognitive function used in calculation of an insurance risk is set for each type of insurance for which an insurance risk is calculated”; it adds to the abstract idea of correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product whereby a type of the information indicating the 5physical strength and cognitive function is used in calculation of an insurance risk is set for each type of insurance for which an insurance risk is calculated without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either statute. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stempora et. al. (US 2015/0161738 A1) hereinafter “Stempora” in view of Reeckmann et.al. (US 2018/0011978 A1) hereinafter “Reeckmann” in further view of Ahley et.al. (US 2005/0102171 A1) hereinafter “Ashley”  

Regarding claims 1 and 10 Stempora teaches:
circuitry 
acquire information indicating the physical strength and cognitive function of a user (See at least [0014] via: “….information obtained from data sources is used to determine… physical or mental condition…”; in addition see at least [0095] via: “…the contextual information …can be obtained through data sources such as portable or wearable devices, portable or wearable health monitoring devices, activity monitoring devices (such as a smart watch that tracks running information), and external data sources such contextual postings on social networking websites…”)
calculate an insurance risk of the user based on the information indicating the physical strength and cognitive function of the user and the correlation (See at least [0095] via: “… physical and mental age and condition…to be used in the… insurance industry for determining a risk score or cost of health or medical insurance…”) 
a prediction result of the information indicating the physical strength and cognitive function of the user (See at least [0068] via: “…the method of generating the risk assessment, the risk score, the underwriting, or the cost of insurance for an individual comprises includes … using predictive factors selected from the group: identifying one or more positive predictive factors or negative predictive factors … such as contextual information…”;  in addition see at least [0019] via: “…contextual information can include…the physical or mental state of the individual…”)
wherein a trained prediction model takes at least a current physical strength and cognitive function information of the user, history of the physical strength and cognitive function information, history of a result of implemented physical strength and cognitive training, and basic information as input and outputs the prediction result, 
update the prediction model based on a difference between the predicted physical strength and cognitive function information and the acquired physical strength and cognitive function information of the user, thereby improving a prediction accuracy (See at least [0042] via: “…a .. process algorithm is executed on one or more processors in a system to determine or process … information … the .. algorithm performs one or more of the tasks selected from the group: … determines (with or without a degree of certainty or probability) contextual decision related information… analyzes historical…information to provide… information for a subsequent decision …”; in addition see at least [0047] via: “…historical … information can be used to identify or categorize … information for a specific current situation, predict ..information for a specific future situation (real or hypothetical), … New information may be added … in one or more time intervals… "new information" refers … information that has recently changed, … the adjustment is made at one or more specific times …”; in addition see at least [0019] via: “…contextual information can include…the physical or mental state of the individual…”). Although Stempora teaches collection of historical contextual information (physical and mental) and addition of new information, Stempora fails to explicitly teach updating the prediction model which is taught by Reeckman (See at least [0019] via: “…analysis of the user data can be performed using computer-generated models … that may employ a self-updating or machine-learning approach (e.g., a machine learning model). By way of example, user data collected for multiple users can update (i.e. “train”) a health model that can be used to infer/predict mental health aspects for any one of a variety of users

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Stempora in view of Reeckman to incorporate the teachings of Reeckman because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Stempora’s teaching regarding a method of generating a risk score, a cost of insurance, or a risk score and a cost of insurance for an applicant comprising directly monitoring or inferring the risk-related decision-making processes and directly monitoring the resulting decision outcomes for decisions, the method further comprising the building of cognitive maps for one or more individuals, acquiring contextual data related to the decisions, or prospectively determining a probability of outcome for a risk-related situation using the one or more cognitive maps could be modified to include Reekman’s teaching regarding systems for collecting and analyzing user data to make determinations regarding the wellness of individual applicants since in doing so it would enhance the interpretation and analysis of contextual data obtained by Stempora’s method by updating prediction models by correlating actual with historical data.  

Stempora is silent the following limitation that is taught by Ashley

wherein the physical strength and cognitive function information is weighted more heavily as the user gets older relative to the other inputs (See at least [0013] via: “… the present invention includes a plurality of physical and mental tests that are required of an insurance applicant … These tests are typically directed to different specific areas such as physical performance, cognitive performance, and executive function. The results of each of these additional testing areas are combined with the results of the physical examination …to classify an applicant for insurance into a risk category of an insurance product. …the present invention is used to assess risk associated with elderly applicants ..”; in addition see at least [0037] via: “…certain categories are given a greater weight (i.e., influence) on the overall classification of the applicant. For example, if blood pressure and build are in the standard category range, the applicant may receive a preferred classification if the step test result is greater than 120 and DWR test result is great than 8. In this embodiment, the weight given to each category would be determined based on analysis of clinical research, adjusted as insurance experience the example in [0040] describes that the cognitive performance is given a greater weight.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Stempora in view of Ashley to incorporate the teachings of Ashley because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Stempora’s teaching regarding a method of generating a risk score, a cost of insurance, or a risk score and a cost of insurance for applicants, comprising directly monitoring or inferring the risk-related decision-making processes and directly monitoring the resulting decision outcomes for decisions, the method further comprising the building of cognitive maps for one or more individuals, acquiring contextual data related to the decisions, or prospectively determining a probability of outcome for a risk-related situation using the one or more cognitive maps could be modified to include Ahley’s teaching regarding methods of classifying risk and adjusting policy pricing for elderly insurance applicants, the methods including requesting the applicant to perform tests in addition to a 

Regarding claim 4 Stempora, Reeckman and Ashley teach the invention as claimed as detailed above with respect to claim 1. Stempora also teaches:
wherein the circuitry is further configured to calculatbased on corresponding to an implementation assumption of training for 30improvement of the physical strength and cognitive function. (See at least [0068] via: “…the method of generating the risk assessment, the risk score, the underwriting, or the cost of insurance for an individual comprises includes … steps using predictive factors selected from the group: identifying one or more positive predictive factors or negative predictive factors …such as contextual information…”;  in addition see at least [0019] via: “…contextual information can include…the physical or mental state of the individual…”; in addition see at least [0076] via: “… a resource may be provided to the individual to help modify their behavior and/or improve their cognitive ability. The resource may include training … to … facilitate enhancement `of cognitive ability...”)

Regarding claim 5 Stempora, Reeckman and Ashley teach the invention as claimed as detailed above with respect to claims 1 and 4. Stempora also teaches:
wherein the circuitry is further configured to calculatbased on in each of cases where the user implements the training for improving the physical strength and cognitive function and where the user does not implement the training for 10improvement of the physical strength and cognitive function.  (See at least [0073] via: “…one or more positive predictive factors are identified and used for generating the risk assessment, the risk score, the underwriting, or the cost of insurance for an individual. … positive predictive factors are factors that are correlated to a positive decision outcome or positive outcome…”; in addition see at least [0076] via: “… a resource may be provided to the individual to help modify their behavior and/or improve their cognitive ability. The resource may include training … to … facilitate enhancement of cognitive 

Regarding claim 6 Stempora, Reeckman and Ashley teach the invention as claimed as detailed above with respect to claim 1. Stempora also teaches:
wherein the circuitry is further configured to calculatbased on history of the information indicating the physical strength and cognitive function of the user. (See at least [0019] via: “…the risk assessment, the risk score, the underwriting, or the cost of insurance is determined using contextual information…contextual information can include … the physical or mental state of the individual. … historical contextual information may be used …”; in addition see at least [0020] via: “…For example, in…automobile insurance, contextual information … could include historical data…”) 

Regarding claim 7 Stempora, Reeckman and Ashley teach the invention as claimed as detailed above with respect to claim 1. Stempora also teaches:
wherein the circuitry is further configured to calculatbased on history of a result of training implemented by the user for improvement of the physical strength and cognitive function.  (See at least [0076] via: “…training …, cognitive enhancement application or tool, behavior modification application or tool, or other resource known to …facilitate enhancement of cognitive ability…offered to the individual and after installing opening the application, the individual's identity is verified (such as by using the built-in camera and facial recognition), and improved … performance is rewarded by discounts to their … insurance…”)

Regarding claim 8 Stempora, Reeckman and Ashley teach the invention as claimed as detailed above with respect to claim 1. Stempora also teaches:
wherein the circuitry is further configured to generate information for instructing the user to implement the training for improvement of the physical 30strength and cognitive function, based on the information indicating the physical strength and48 cognitive function of the user.  (See at least [0084] via: “… a method of generating a risk score, a cost of 

Regarding claim 9 Stempora, Reeckman and Ashley teach the invention as claimed as detailed above with respect to claim 1. Stempora also teaches:
wherein a type of the information indicating the 5physical strength and cognitive function used in calculation of an insurance risk is set for each type of insurance for which an insurance risk is calculated. (See at least [0095] via: “…contextual information and/or decision related information can include …, physical and mental age and condition, physical or mental activities … to be used in the health or medical insurance industry for determining a risk score or cost of health or medical insurance….”; in addition see at least [0096] via: “…contextual information … can include … condition of health, physical and mental age and condition, physical or mental activities, … to be used in the life insurance industry for determining a risk score or cost of life insurance…”; in addition see at least [0099] via: “… contextual information and/or decision related information can include … condition of health, physical and mental age and condition, physical or mental activities, … to be used in the liability insurance industry for determining a risk score or cost of liability insurance...”)

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. (FP 7.37)

Applicant amended independent claims 1 and 10, in addition to dependent claims 4-8, as well as cancelling claims 2-3 as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
Step 2A Prong One: The Applicant argues that the asserted claim is not directed to an abstract idea since it does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Furthermore 

The Examiner disagrees, since as explained in the above analysis, independent claims 1 and 10 belong to the grouping of mental processes under concepts performed in the human mind  including observation and evaluation as it recites “correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product”. Alternatively they belong to the grouping of certain methods of organizing human activity under fundamental economic principles or practices including insurance as it recites “correlating insurance risk with the human physical strength and cognitive function of a user of an insurance product”. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.

Step 2A Prong Two and Step 2B : Applicant argues that even if the claim were directed to an abstract idea it would constitute “significantly more” because the claim recites improvements in the functioning of a computer and hence it integrates the abstract idea into a practical application. Applicant argues that examples of improvement in the technical field of determining a level of risk associated with an individual is recited by the following limitations of claim 1 and 10: 
"a trained prediction model takes at least a current physical strength and cognitive function information of the user, history of the physical strength and cognitive function information, history of a result of implemented physical strength and cognitive training, and basic information as input and outputs the prediction result, wherein the physical strength and cognitive function information is weighted more heavily as the user gets older relative to the other inputs," and 
"update the prediction model based on a difference between the predicted physical strength and cognitive function information and the acquired physical strength and cognitive function information of the user, thereby improving a prediction accuracy".       

The Examiner disagrees. The above cited limitations belong to the recitation of an abstract idea. Furthermore, the additional elements as analyzed under Step 2A Prong Two amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Under Step 2B the additional elements amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)) in addition to additional insignificant extra solution activities to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required where “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible and remains rejected under 35 U.S.C. 101.

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 102
 
Regarding amended claims 1 and 10 the Applicant argues that although Stempora does teach the calculation of the insurance risk of the user on a basis of a prediction result of the information indicating the physical strength and cognitive function of the user, it is silent the following limitations:  
wherein a trained prediction model takes at least a current physical strength and cognitive function information of the user, history of the physical strength and cognitive function information, history of a result of implemented physical strength and cognitive training, and basic information as input and outputs the prediction result, 
wherein the physical strength and cognitive function information is weighted more heavily as the user gets older relative to the other inputs, and 
update the prediction model based on a difference between the predicted physical strength and cognitive function information and 
the acquired physical strength and cognitive function information of the user, thereby improving a prediction accuracy.
The Examiner disagrees. Prior art by Stempora in view of Reeckman and further in view of Ashley was incorporated to teach the above cited limitations. The rejection under 35 U.S.C § 102 was withdrawn and replaced by a rejection under 35 U.S.C § 103.  
   
1, 4-10 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In addition the examiner maintains the rejection of claims 1, 4-10 as being rejected under 35 USC §103. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. (FP 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3697      

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697